Citation Nr: 1329436	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-28 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee 
disability, to include as secondary to a right knee 
disability.


REPRESENTATION

Veteran represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to 
October 2001.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Veteran testified at a Board hearing in Washington, DC 
in August 2009.  This transcript has been associated with 
the file.  The Veteran was notified that the Judge who held 
his hearing had retired from the Board.  He was offered an 
opportunity for an additional hearing, but in March 2013 he 
responded that he did not want an additional hearing and 
that the Board could proceed with his claim.

In a June 2010 decision the Board denied entitlement to 
service connection for a left knee disability.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In May 2012 the Court issued a 
memorandum decision vacating the Board's denial of the 
Veteran's left knee disability claim and remanding the 
matter for further proceedings.  Accordingly, in April 2013 
the Board requested a medical opinion from the Veterans 
Health Administration (VHA) of VA.  A response was received 
the same month.  See also November 2009 VHA opinion.  The 
Veteran and his attorney were provided copies of both of the 
opinions.  The case is once again before the Board.


FINDING OF FACT

The Veteran's left knee disability is shown to have been 
caused by his service-connected right knee disability.




CONCLUSION OF LAW

A left knee disability was caused by his service-connected 
right knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service 
connection for a left knee disability, the entire benefit 
sought on appeal has been granted.  Thus, no purpose would 
be served by undertaking an analysis of whether there has 
been compliance with the notice and duty to assist 
requirements set out in the VCAA.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

Service Connection Claim 

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, generally there must be 
probative evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The Veteran contends that his left knee disability is the 
result of his service-connected right knee disability.  For 
the reasons discussed below, the Board finds that service 
connection is warranted.

In December 1997, while in service, the Veteran sought 
treatment for left knee pain caused by running.  He was 
diagnosed with medial collateral ligament strain of the left 
knee.  The Veteran complained of a bump on his left knee 
with swelling and discomfort behind the left knee with 
popping in May 1998.  The physician noted that there was 
swelling in the popliteal fossa and he determined that it 
was a ganglion cyst.  See also June 1998 service treatment 
record noting swelling in the left knee.  

Post service the Veteran was afforded a VA examination in 
August 2007.  The examiner concluded that he could not 
resolve the issue of whether the left knee condition was due 
to service without resorting to mere speculation.  He noted 
that the service treatment records suggested that the 
Veteran had medial collateral ligament strain in December 
1997 and an anterior cruciate ligament strain in May 1998.  
VA records document onset of current left knee pain in 
December 2005.  The examiner asserted that the torn left 
medical meniscus found in the April 2007 arthroscopy was 
"old," but how old was impossible to say.

The Veteran's VA physician submitted statement in October 
2007 which opined that it was reasonable to conclude that 
the problem with the Veteran's right knee would cause 
mechanical imbalances that could put extra strain on his 
left knee and thereby contribute to the accumulated damage 
to the left knee. 

The Veteran was also provided with two VA examinations in 
December 2006 and January 2008.  Unfortunately, the examiner 
stated that she was unable to offer an opinion on whether 
the Veteran's left knee condition was caused by or the 
result of his service-connected residuals of a right knee 
injury without resorting to speculation. 

The record also contains a VHA medical advisory opinion 
dated in November 2009 with an addendum dated in January 
2010.  The examiner discussed the evidence in the service 
treatment records and noted that the Veteran did not report 
any problems with the left knee at the time of the medical 
board evaluation.  He emphasized that the Veteran was seen 
in 2006 by the orthopedic surgeon at the Bay Pines VA for 
his left knee and stated that his left knee pain started two 
months prior to the consultation.  The examiner concluded 
that based on the review of the medical records, there was a 
less than 50 percent possibility that the Veteran's 
chondromalacia and medial meniscus tear of the left knee 
were related to service or were residuals from or aggravated 
by the Veteran's service-connected right knee injury. 

In the April 2013 VHA medical advisory opinion the examiner 
reviewed the records and opined that it was more likely than 
not that the Veteran's right knee disability caused the 
Veteran's left knee disability.  His rationale was that the 
Veteran would have put more weight on his left knee 
following his right knee operation and pain in his right 
knee.  

At the very least, the Board finds the evidence is in 
relative equipoise.  The December 2006, August 2007, and 
January 2008 examiners could not offer an opinion as to the 
etiology of the Veteran's left knee disability without 
resorting to mere speculation.  The November 2009 VHA 
opinion, with January 2010 addendum, stated that the 
Veteran's left knee disability was not related to service or 
his right knee disability.  However, the October 2007 VA 
medical opinion and April 2013 VHA medical advisory opinion 
both stated that the Veteran's left knee disability was 
caused by his service-connected right knee disability.  The 
Board will resolve all reasonable doubt in favor of the 
Veteran and the claim of entitlement to service connection 
for a left knee disability is granted.  38 U.S.C.A. § 5107 
(West 2002); see also Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).   

The RO will assign an appropriate disability rating.  Ferenc 
v. Nicholson, 20 Vet. App. 58 (2006) (discussing the 
distinction in the terms "compensation," "rating," and 
"service connection" as, although related, each having a 
distinct meaning as specified by Congress).


ORDER

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


